DETAILED ACTION
Application 16/120875, “METHOD OF EXTENDING CYCLE-LIFE OF A LITHIUM METAL SECONDARY BATTERY”, was filed on 9/4/18, and is a CIP of application 16/014623 filed on 6/21/18.  
This Office Action on the merits is in response to claims and amendments filed 9/2/22 and an RCE filed on 10/3/22.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 9/2/22 have been fully considered.  The amended features are found to be taught by the cited art as described by the art rejections below in detail.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “wherein a lithium ion-conducting additive dispersed in an elastomer matrix material is selected from the group consisting of…”; however, claim 1 does not state how the lithium ion-conducting additive dispersed in an elastomeric matrix material is incorporated into the battery or used in the method.  
In other words, claim 1 does not previously describe any component of the battery [e.g. cathode, anode, electrolyte, other] as even including an elastomer matrix matrix; therefore, the item (c) of claim 1 does not appear to definitively limit any recited component of the battery.

Claim 1 includes species such as ROLi, (ROCO2Li)2, as the lithium ion-conducting additive, but the 3/21/22 amendment removes the definition of “R”.  To ensure clarity, the identity of “R” should be recited in the claim such as in claim 1 as filed on 10/22/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’656 (USP 9564656), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958) and Suzuki (USP 6475678). 
Regarding claims 1-7, 10-14 and 20, Lee’185 teaches a method comprising implementing two anode-protecting layers (item 120, 130) between an anode active material layer (item 110) and a porous separator/electrolyte (Figures 1 and 2; paragraph [0089]), wherein said two anode-protecting layer comprise:
a)    a first anode-protecting layer (item 130) having a thickness from 1 nm to 100 micrometers (paragraph [0054]) and comprising a thin layer of electron-conducting material selected from graphene sheets, carbon nanotubes, carbon nanofibers, carbon or graphite fibers, expanded graphite flakes, metal nanowires, conductive polymer fibers, or a combination thereof (paragraph [0041, 0022, 0069]); and 
b)    a second anode-protecting layer (item 120) in physical contact with said first anode-protecting layer (see Figure 2), having a thickness from 1 nm to 100 micrometers (paragraph [0052]) and comprising a composite including an ionically conductive polymer and electron-conducting material [carbon nanotube](paragraph [0041]), 
c)    wherein said ionically conductive polymer of the second anode-protecting layer comprises a lithium ion-conducting additive dispersed therein (paragraph [0062-0064]).  

As to the 9/2/22 amendment, Lee’185 teaches that battery may include a lithium ion-conducting additive which may be may be “any material used as a lithium salt in a battery field” such as LiX [where X is F or Cl] (paragraph [0064]), but does not expressly teach wherein the lithium ion-conducting additive is a lithium salt selected from the group consisting of Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, LixSOy, the other named species of lithium salt, and combinations thereof. 
In the battery art, Zhamu’035 teaches a battery including an additive lithium salt species such as Li2O, Li2C2O4, LiOH, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, LixSOy as an alternative to LiX (paragraph [0014]).  Zhamu’035 further teaches that such lithium salt species provide the additional benefit of bonding with a matrix phase or a carbon phase of an electrode (paragraphs [0014, 0047]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize one of the lithium salts of Zhamu’035 which are readable on the claimed invention as the lithium salt of Lee since Lee teaches that any material used as a lithium salt in a battery field is suitable.  Such a modification merely requires the simple substitution of one known salt for another to yield predictable results; therefore, a prima facie case of obviousness exists under the obviousness guidelines of MPEP 2141.  Additionally, using one of the claimed salts which are taught by Zhamu’035 may provide the additional benefit of facilitating bonding between constituents of the battery layers. 

The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Lee’185 teaches the same or a similar lithium metal secondary battery life cycle improvement (paragraph [0013]).

Lee’185 teaches the first anode protecting layer being a membrane formed of carbon nanotubes and conductive polymer (paragraph [0048]), but does not expressly teach the first anode layer is comprised of fibrous material such that the layer is in a form of a paper sheet, membrane, foam, fabric, non-woven or aggregate of conductive material and has a specific surface area of 50 m2/g or greater.
In the battery art, Zhamu’656 teaches that a conductive layer for supporting an anode active material is desirably formed from a fibrous material agglomerate configured to have ultra-high specific surface area for the benefit of inhibiting dendrite formation and enabling high re-charge rates (c24:53-c25:28).  Zhamu’656 suggests specific surface area of at least 500 m2/g as exemplary high specific surface area values (c8:7-15).   
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the first anode-protecting layer in a form comprised of fibrous material such that the layer is in a form of a paper sheet, membrane, foam, fabric, non-woven or aggregate of conductive material and having a specific surface area of 50 m2/g or greater for the benefit of providing a of inhibiting dendrite formation and enabling high re-charge rates for a battery as taught by Zhamu’656.

Lee’185 further teaches that the layer 120 has ionic conductivity (paragraph [0051]), but does not expressly teach the layer having a lithium ion conductivity from 10-7 S/cm to 5 x 10-2 S/cm when measured at room temperature.  
However, the claimed conductivity ranges represent, or substantially overlap with, the ranges conventionally understood to embody good ionic conductivity, respectively.  For example, in the battery art, Viner teaches a protective layer having ionic conductivity ranges substantially overlapping that claimed (see paragraphs [0033, 0054]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure second anode-protecting layer conductive layer to have conductivity values lying within the claimed range for the benefit of ensuring adequate ionic conductivity as was known in the art at the time of invention.  

Lee’185 does not expressly teach that the ionically conductive polymeric material comprises an elastomer having a fully recoverable tensile elastic strain, as claimed.
In the battery art, Suzuki teaches an ionically conductive elastomer (c3:23-25) intended to be disposed between positive and negative electrodes, the rubber elasticity of the ionically conductive elastomer beneficially leading to increased performance, resistance to breakage, uniformity, and current distribution (c6:4-14, c7:41-54).  Suzuki further teaches that these desirable elastic properties persist even under the compressive strain generated by a battery case (c7:41-43).  Suzuki further teaches the elastomer being selected from among the materials recited in claim 3 (c8:59-c9:9, e.g. “styrene-based elastomer” and “olefin-based elastomer” are species of thermoplastic elastomer).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize an ionically conductive elastomer as the polymeric material of the anode protective layer of Lee’185 for the benefit of improving the structural properties of the anode protective layer as taught by Suzuki.
The cited art is silent as to a teaching that such a composite layer will have a tensile strain of the claimed value; however, strain recovery is an expected characteristic of elastomeric materials; therefore, a strain recovery the same or substantially equivalent to that claimed would have been expected of the prior art composite layer which is based on an ionically conductive elastomeric material.

Lee’185 teaches carbon nanotubes as the conductive reinforcement [electron-conducting material], but does not expressly teach the conductive reinforcement material being alternate carbon reinforcement materials such as carbon nanofibers.
Zhamu’035 teaches a protective layer for an anode, wherein the protective layer comprises conductive reinforcement material which may be carbon nanotubes, or alternatively could be a different carbon reinforcement material such as carbon nanofibers (paragraph [0016], abstract).
The replacement of the carbon nanotube reinforcement material expressly taught by Lee’185 with an alternate carbon reinforcement materials such as carbon nanofibers as taught by Zhamu’035 would merely require the simple substitution of one known carbon reinforcement material for another to yield the predictable result of providing desirable electrical conductivity and mechanically strength to the protective layer; therefore, a prima facie case of obviousness exists (MPEP 2141). 

The materials recited in claims 2, 3, 11-14 and 20 are the same or substantially the same as those cited in the prior art and thus do not distinguish the claimed invention from the prior art. (Lee’185 [0089] liquid electrolyte; Lee’185 [0015] carbon nanotube; Lee’185 [0083] lithium cobalt oxide; Suzuki for elastomer). 

The deposition/stacking sequence described in claims 4-6 is found to be a matter of obvious design choice considering that the selection of any order of performing processing steps is prima facie obvious, absent new or unexpected results associated with the steps (MPEP 2144.04 IVC).  In this case, the product produced is substantially the same regardless of order of manufacture, thus the selection of any order is prima facie obvious.

The ionically conductive material including 0.1 to 50% of the ion conductivity enhancing species recited in claims 7 and 10 is suggested by the species of Lee’185 paragraph [0020] and/or Suzuki c8:59-c9:19, considering that the disclosed species may be utilized in combination.  Alternatively, the claimed limitations are suggested by the nonpreferred embodiment disclosed by Lee’185 as Comparative Example 7.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’656 (USP 9564656), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958) and Suzuki (USP 6475678) and further in view of Yushin (US 2015/0064568).
Regarding claim 7, Lee’185 does not expressly teach that the ionically conductive material contains 0.1 to 50% of the inorganic ion conductive additives recited in the claims.
In the battery art, Yushin teaches that the ion conductivity of battery components may be increased by including in the components inorganic additives, such as those claimed, which have donor metal ions for increasing ion conductivity (paragraphs [0008-0010, 0034]).  Yushin further teaches that the amount of additive can be determined based on the amount of lithium needed to provide a desired capacity (paragraph [0010, 0012]) making the concentration added a result-effective variable obvious to optimize in accordance with MPEP 2144.05.
Thus, the modification of Lee’185 to include an inorganic ion conduction improving additive at the claimed concentration range is found to be prima facie obvious in view of Yushin.  

Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’656 (USP 9564656), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958) and Suzuki (USP 6475678) and further in view of Takeyama (US 2011/0143211).
Regarding claim 15-21, Lee’185 does not expressly teach that the inorganic material of the cathode active material may be a species selected from each of the listed Markush groups.
However, each of the listed Markush groups represent known types of inorganic material useful as cathode active material for lithium battery applications.  For example, in the energy storage device art, Takeyama at paragraphs [0230-0234] teaches species among the listed as conventional cathode electrode active material alternatives.
The substitution of species among those claimed in claims 15-21 for those expressly disclosed by Lee’185 merely requires the simple substitution of one known cathode active material for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723